UNITED STATES DISTRICT COURT ‘ mw 0 q .'.Lm),
EASTERN DISTRICT OFTENNESSEE `°' "
AT KNOXVILLE __ C!erk, ut S, marrth Cou.~-i
Eastem D§s“;r€ci~ of tennessee _
IN THE MATTER OF THE SEARCH OF ) fm Kwo><vi|le
WHITE IPHONE, SERIAL NUMBER ) \
CSPW4C4PJC6D, LOCATED AT ) Case No. 3:18-MJ- § ‘.l§?§
324 PROSPERITY DRIVE, )
KNOXVILLE, TN 37923 )

AFFIDAVIT IN §UPPORT QF SEARCH WARRANT

I, Michelle Evans, a Special Agent With Homeland Security lnvestigations (“HSI”),
being duly sworn, depose and state as follows:

1. l have been employed as a Special Agent of HSI since 1995, and am currently
assigned to the Office of the Resident Agent in Charge, Knoxville, Tennessee. While
employed by HSI, I have investigated federal criminal violations related to high technology
or cybercrirne, child exploitation, and child pornography. l have gained experience through
training at the F ederal LaW Enforcement Training Center and everyday Work relating to
conducting these types of investigations l have received training in the area of child
pornography and child exploitation, and have had the opportunity to observe and review
numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in all forms of
media including computer media. I have conducted, coordinated, and/or participated in
numerous investigations relating to the sexual exploitation of children. l have participated
in numerous search Warrant executions by HSI,' as Well as state and local police
departments, and have participated in numerous seizures of computer systems and other
evidence involving child exploitation and/or child pornography offenses. I have applied for
and executed numerous search Warrants pertaining to the sexual exploitation of children.
Moreover, I am a federal law enforcement officer who is engaged in enforcing the criminal

laws, including 18 U.S.C. §§ 2252 and 2252A, and l arn authorized by law to request a

Case 3:18-mj-02188-HBG Document 2 Filed 11/02/18 Page 1 of 24 Page|D #:_9

Case 3:18-mj-O2188-HBG Document 2 Filed 11/02/18 Page 2 of 24 Page|D #: 10

Search warrant.

2. This affidavit is submitted in support of an application for a search warrant for
a white iPhone (hereinafter "the device") owned by Jo.shua Young and currently located in
secure evidence at the HSI office at 324 Prosperity Drive, Knoxville, Tennessee, 37923. I
obtained the device from Joshua Young on August 15 , 2018, at his residence when Young
consented to an interview and the search of the device. The device bears the manufacturer's
trade name "iPhone," is white in color, and has serial number C8PW4C4PJC6D. The device
is seated in a blue case. Mr. Young acknowledged that this device is his own personal cell
phone and that he uses it for Internet activity. This property is more particularly described
in Attachment A which is incorporated by reference herein. The seizure and examination
process to recover the digital media contained in this property, the electronically stored
information (ESI) in the property, and the data stored on the smartphone is described in

Attachment B, which is also incorporated by reference herein.

3. The information contained within the affidavit is based upon information I
have gained from my investigation, my personal observations, my training and experience,
and/or information related to me by other law enforcement officers and/or agents. Since this
affidavit is being submitted for the limited purpose of securing a search warrant, l have not
included each and every fact known to me concerning the investigation 1 have set forth
only the facts which l believe are necessary to establish probable cause to believe that
evidence, fruits, and instrumentalities of violations of 18 U.S.C. §§ 2252 and 2252A, `
pertaining to the receipt, distribution and possession of Visual depictions of minors engaged

in sexually explicit conduct, are presently located on the device.

2
Case 3:18-mj-O2188-HBG Document 2 Filed 11/02/18 Page 3 of 24 Page|D #: 11

Case 3:18-mj-O2188-HBG Document 2 Filed 11/02/18 Page 4 of 24 Page|D #: 12

GLOSSARY OF TERMS APPLICABLE TO THIS AFFIDAVIT

4. INTERNET SERVICE PROVIDER: A company that provides its customers
with access to the Internet, usually over telephone lines or cable connections Typically, the
customer pays a monthly fee, and the lnternet Service Provider (ISP) supplies software that
enables the customer to connect to the lnternet by a modern or similar device attached to or
installed in a computer.

5. THE INTERNET: The Internet is a worldwide computer network that
connects computers and allows communications and the transfer of data and information
across county, state, and national boundaries

6. INTERNET PROTOCOL ADDRESS ("IP address"): The unique numeric
address of a machine or computer attached to and using the Internet. This address is f
displayed ir'1 blocks of numbers, or blocks of numbers and letters, such as 123.456.789.001
or 2001.0DB8:AC10:FE01, just for examples. Each number can only be used by one
computer or machine over the lnternet at a time. Other numbers such as "mac" addresses or
port numbers may iiirther distinguish devices or machines sharing a connection, but the IP
address identifies the point at which a computer or machine is connected to the lnternet,
normally via a modem.

7. SMART PHONE: A Smartphone, or smart phone, is a mobile phone built on
a mobile operating system, with more advanced computing capability and connectivity than
a feature phone. The first smartphones combined the functions of a personal digital assistant
(PDA) with a mobile phone. rLater models added the functionality of portable media
players, low-end compact digital cameras, pocket video cameras, and GPS navigation units
to form one multi-use device. Many modern smartphones also include high-resolution

touchscreens and web browsers that display standard web pages as well as mobile-optimized
3

Case 3:18-mj-O2188-HBG Document 2 Filed 11/O2/18 Page 5 of 24 Page|D #: 13

Case 3:18-mj-O2188-HBG Document 2 Filed 11/O2/18 Page 6 of 24 Page|D #: 14

Sites. High-speed data access is provided by Wi-Fi and mobile broadband. ln recent years,
the rapid developments of mobile app markets and of mobile commerce have been drivers
of Smartphone adoption. Smartphones can now operate as small mobile computers by

individual users.
BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY
8. l have received training and experience in the investigation of computer-
related crimes. 1 know all of the below-described information as the result of training and
experience in the investigation of computer-related crime and by conferring with other law
enforcement personnel who investigate computer~related crime. Much of the information
related to computer related crime transfers directly to evidence of crime facilitated by

smartphones which are in reality mini-computers

9. 1 know that computers, computer technology, and smartphones have
revolutionized the way in which child pornography is produced, distributed, and utilized.
The advancement in technology of computers, smartphones, and tablets has added to the
methods used by child pornographycollectors to interact with and sexually exploit children.
Each of the above serve four functions in connection with child pornography: production,

communication, distribution, andstorage.

10. New technology now allows child pornographers to use smaller digital
devices, like smartphones and tablets, which have digital cameras and video recording
capability built directly into the devices. These devices are equipped with their own '
processors and memory that allow the devices to actually perform as small mini-computers
With the use of free and publicly available apps, a child pornographer has the ability to
produce child pornography, receive and distribute it in a matter of just a few seconds, and

4
Case 3:18-mj-O2188-HBG Document 2 Filed 11/O2/18 Page 7 of 24 Page|D #: 15

Case 3:18-mj-O2188-HBG Document 2 Filed 11/02/18_ Page 8 of 24 Page|D #: 16

maintain relative anonymity using free open wireless access points.
ll. Some device applications operating on the Internet offer their subscribers the
ability to communicate publicly or privately with each other in real time in the form of "chat

rooms" and/or instant messaging.

12. These communication structures are ideal for individuals who possess,
receive, and distribute child pomography. They provide open and anonymous
communication, allowing users to locate other persons who share their interest in child
pornography, while maintaining their anonymity. Once contact has been established, it is
then possible to send text messages, graphic images, and high-resolution video to other
individuals interested in child pornography. Moreover, the child pornographer need not use
the large service providers. Child pornographers can use standard Internet connections,
such as those provided by businesses, universities, and government agencies, to
communicate with each other and to distribute child pornography These communication
links allow contacts around the world as easily as calling next door. Additionally, these
communications can be quick, relatively secure, and as anonymous as desired. All of these
advantages are well known and are the foundation of transactions between child
pornographers.

13. _The ability to produce child pornography easily, reproduce it inexpensively,
and market it anonymously (through electronic communications) has drastically changed the
method of distribution of child pornography For example, child pornography can be
transferred via electronic mail to anyone with access to a computer and modem. Because of
the proliferation of commercial services that provide electronic mail service, chat services,
P2P services, and easy access to the lnternet, the computer is a preferred method of receipt

5

Case 3:18-mj-O2188-HBG Document 2 Filed 11/O2/18 Page 9 of 24 Page|D #: 17

Case 3:18-mj-O2188-HBG Document 2 Filed 11/O2/18 Page 10 of 24 Page|D #: 18

and distribution of child pornographic materials

14. Based on my knowledge, training and experience, and training and experience of
other officers, l know that child pornographers commonly download and save some of their
collection of child pornography from their computer to removable media such as smartphones,
tablets, iPods or iPads so the images can be maintained in a manner that is both mobile and
easily accessible to the collector. Smartphones, iPods or iPads, containing child pornography
and printed pictures of child pornography, are not only kept near the computer, but also in hidden
areas known to the child pornographer to keep other individuals from discovering the illegal

material.

15. Child pornography and evidence of offenses related to child pornography can
remain on devices indefinitely unless the user takes active steps to delete or overwrite the
child pornography and other evidence of the crimes relating to it.

PROBABLE CAUSE

16. This affidavit is submitted in support of the issuance of a warrant authorizing
the search of the property described in Attachment A, including the photographs of the
property described in Attachment A, and the digital media, ESI, and data contained within
the device. The purpose of the search is the location, seizure, and examination as described
in Attachment B.

17. On or about May 5, 2018, an online mobile chat application provider
(hereinafter referred to as Application A) notified law enforcement that on May 5, 2018, at
03:39:33 and 03:39:39 UTC, an Application A user with the username “haremking522”
accessing the Internet via IP address of 73.120.86.241 distributed two images of child
pornography through their servers. Application A provided the two images to law

6
.Case 3:18-mj-O2188-HBG Document 2 Filed 11/O2/18 Page 11 of 24 Page|D #: 19

Case 3:18-mj-O2188-HBG Document 2 Filed 11/O2/18 Page 12 of 24 Page|D #: 20

enforcement 1 reviewed the files flagged by Application A and, based on my training and
experience, the images depict children, under the age of 18 years old engaged in sex acts
and/or lascivious exhibition of their genital areas. The receipt, possession, and distribution
of these images violates 18 U.S.C §§ 2252 and 2252A. One of the images is described as
follows:

6B32420D344971DAFCA846168760AOF6D9E7FDD4 - This image depicts a
young female that appears to be under 12 years of age. The minor female is unclothed and
is lying on her back on what appears to be a bed. The minor female is propped up on her
right elbow with her legs spread apart. With her left hand, the minor female is holding an
erect adult male penis against her vagina.

18. On .luly 11, 2018, an HSI administrative summons was issued to Comcast for
account information relating to IP address 73.120.86.214 on May 5, 2018, at 03:39:33 UTC
and 03:39:39 UTC, the lP address, time and date provided by Application A, described
above. On or about July 12, 2018, Comcast provided the subscriber as Kristy Holm, 6636
Bay Circle Drive, Knoxville, Tennessee, 37918.

JOSHUA YOUNG’S INTERVIEW AND CONSENT TO SEARCH

19. On August 15, 2018, HSI agents made contact with loshua Young (“Young”),
Kristy Holm’s son, at 6636 Bay Circle Drive, Knoxville, Tennessee. Young consented to an
interview and to the search of the device. During the interview, Young admitted to having
the Application A username “haremking522” and to distributing the two images of child
pornography that were flagged by Application A. Young stated a week prior to the

interview he had used an online file hosting service (hereinafter the File Hosting Service).1

 

1 Based upon my training and experience, l know that the File Hosting Service referenced by
7

Case 3:18-mj-O2188-HBG' Document 2 Filed 11/O2/18 Page 13 of 24 Page|D #: 21

Case 3:18-mj-O2188-HBG Document 2 Filed 11/O2/18 Page 14 of 24 Page|D #: 22

Young stated he does not have an account with the File Hosting Service, but has links to
File Hosting Service accounts that others have shared through Application A chat groups.
Young stated on the first page of his phone was a Notes application that contained random
links that he goes to. Young stated there are over 10 links for files stored with the File
Hosting Service, and the files stored there are a mixture of everything, including child
pornography Young stated his interest in child pornography began in the beginning of
May 2017. Young stated he likes both girls and boys age 12 and above and generally likes
just poses. Young provided consent for law enforcement to access Young’s Application A
accounts, but could not remember the passwords. Young provided consent for law
enforcement to retrieve his email accounts, but could not remember the passwords. Young
consented for HSl agents to maintain possession of his iPhone, further described in
Attachment A, for further examination

20. On August 15, 2018, an HSI Knoxville computer forensics analyst (CFA)
further examined the device and observed in the device’s web history the key words
“PTHC” (preteen hardcore) and “young girl vids,” which are known to relate to child
pornography The examination also revealed a list of File Hosting Service links within the
Notes application. The Knoxville CFA reviewed of one of the File Hosting Service links
and found it contained an image with the file name: screenshot_20161011-215934.png,

which depicts a female under the age of 18 exposing her genitalia while sitting on a bed.

21. On August 17, 2018, Young contacted HSI agents and withdrew his consent

 

Joshua Young offers cloud storage, file synchronization, and client software The File Hosting
Service allows users to create a special folder on each of their computers, which the File Hosting
Service then synchronizes so that it appears to be the same folder (with the same contents)
regardless of which device is used to view it. Files placed in this folder also are accessible

through a website and mobile phone applications
8

Case 3:18-mj-O2188-HBG Document 2 Filed 11/O2/18 Page 15 of 24 Page|D #: '23

Case 3:18-mj-O2188-HBG Document 2 Filed 11/O2/18 Page 16 of 24 Page|D #: 24

to the examination of his iPhone and access to any of his email and social media accounts.
CONCLUSION

22. Based on the aforementioned information, there is probable cause to believe
that the device described in Attachment A has been used to violate 18 U.S.C §§ 2252 and
2252A. Further, there is probable cause to believe that evidence, fruits and instrumentalities
of those crimes, are presently located on the device described in ATTACl-ll\/[ENT A.

23. Rule 41 of the Federal Rules of Criminal Proce'dure authorizes the
government to seize and retain evidence and instrumentalities of a crime for a reasonable
time and to examine, analyze, and testthem. Therefore, l respectfully request issuance of
the attached search warrant authorizing the search of the device described in

ATTACHl\/IENT A and seizure of the items listed` in A ACl-H\/[ENT B.

cA/l l///’/Z/f/CC[;:/élmdj

l\}lichélL_,E e vans
Special Agent
Homeland Security lnvestigations

Sworn and subscribed before me

this _/__ day of 6 VCWKG)¢", 201 8

fl/i/wy fw

H BRUCE GUYroN ’/`
UNITED sTATEs MAGISTRATE JUDGE

9
Case 3:18-mj-O2188-HBG Document 2 Filed 11/O2/18 Page 17 of 24 Page|D #: 25

Case 3:18-mj-O2188-HBG Document 2 Filed 11/O2/18 Page 18 of 24 Page|D #: 26

ATTACHlVIENT A

DESCRIPTION OF PROPERTY TO BE SEARCHED

Property:
l white iPhone, Serial Number C8PW4C4PJC6D

Property Location:
The white iPhone is located in the Homeland Security lnvestigations evidence room
located at 324 Prosperity Drive, Knoxville, TN 37923.

 

Case 3:18-mj-O2188-HBG Document 2 Filed 11/O2/18 Page 19 of 24 Page|D #: 27

Case 3:18-mj-O2188-HBG Document 2 Filed 11/O2/18 Page 20 of 24 Page|D #: 28

 

2

Case 3:18-mj-O2188-HBG Document 2 Filed 11/O2/18 Page 21 of 24 Page|D #: 29

Case 3:18-mj-02188-HBG Document 2 Filed 11/02/18 Page 22 of 24 Page|D #: 30

ATTACHMENT B
DESCRIPTION OF ITEMS TO BE SEIZEDv
All records and information on the devices described in Attachment A that relate to

violations of 18 U.S.C. §§ 2252 and 2252A including:

1. Stored image files and video files, including all metadata associated with such
files, depicting minors engaged in sexually explicit conduct as defined in 18 U.S.C § 2256(2),
including the lascivious exhibition of the genitalia of minors;

2. Communications, including electronic mail messages, texts messages, social
media application messages, and chat room and bulletin board posts, in which child pornography
and/or child erotica was discussed or mentioned or by which child pornography was distributed,
received, or possessed;

3. Evidence of user attribution showing who used or owned the devices at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,
saved usernames and passwords, documents, and browsing history;

4. Records of lnternet Protocol Addresses used;

5. Records of Internet activity, including firewall logs, caches, browser history and
cookies, “bookrnarked” or “favorite” web pages, search terms that the user entered into any
lnternet search engine, and records of user-typed web addresses; and

6. Information identifying persons transmitting, distributing, receiving, or producing
any visual depictions of minors engaged in sexually explicit conduct, as defined in 18 U.S.C.

§ 2256(2).

Case 3:18-mj-02188-HBG Document 2 Filed 11/02/18 Page 23 of 24 Page|D #: 31

Case 3:18-mj-02188-HBG Document 2 Filed 11/02/18 Page 24 of 24 Page|D #: 32

